DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 8/27/2021.
Claims 18-25 and 27-35 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shane K. Jensen (Reg. 55301) on 9/30/2021.

Please amend the following claims:
18.	(Currently Amended) A computer-implemented method comprising:
obtaining an intermediate computer code object comprising at least one set of instructions corresponding to a task to be performed, the intermediate computer code object further comprising for each of said at least one set of instructions one or more of metadata descriptors representative of at least a complexity measure of said task to be performed, said intermediate computer code object being machine-independent, and said complexity measure being at least based on an analysis of the intermediate computer code, 

executing at run-time said intermediate computer code object on a computing platform comprising at least two different execution units having a memory with a different memory location, said executing at run-time comprising selecting for each of said at least one set of instructions a target execution unit from said plurality of execution units and executing said intermediate computer code object on said selected execution unit, said selecting taking into account the one or more of metadata descriptors and a decision rule relating said at least a complexity measure to a performance characteristic of the plurality of execution units, said executing the intermediate computer code object comprising translating each of the at least one set of instructions to a machine level format executable by the corresponding target execution unit, wherein said at least one complexity measure is included in a plurality of complexity measures comprising mutually independent measures, relating to different aspects of computational complexity of said at least one set of instructions, wherein the decision rule is adapted for predicting which of the plurality of execution units will perform best at performing the task encoded by said at least one set of instructions , wherein the at least one runtime parameter indicates dimensions along which said at least one set of instructions operates.

30.	(Currently Amended) A first computer program product for executing an intermediate computer code object, the first computer program product comprising:
an input component configured for obtaining an intermediate computer code object comprising at least one set of instructions corresponding to a task to be performed, the intermediate computer code object further comprising for each of said at least one set of instructions one or more of metadata descriptors representative of a corresponding plurality of complexity measures of said task to be performed, said intermediate computer code object being machine-independent, and said complexity measure being at least based on an analysis of the intermediate computer code, 



wherein the run-time component comprises a selection unit for selecting for each of said at least one set of instructions a target execution unit from said at least two execution units, said selecting taking into account the one or more of metadata descriptors and a decision rule relating said plurality of complexity measures to a performance characteristic of the at least two different execution units, and said run-time component is programmed for translating each of the at least one set of instructions to a machine level format executable by the corresponding target execution unit and for executing said intermediate computer code object on said selected execution unit, wherein said at least one complexity measure is included in a plurality of complexity measures comprising at least mutually independent measures, relating to different aspects of computational complexity of said at least one set of instructions, wherein the decision rule is adapted for predicting which of the plurality of execution units will perform best at performing the task encoded by said at least one set of instructions , wherein the at least one runtime parameter indicates dimensions along which said at least one set of instruction operates.

32.	(Currently Amended) A system comprising a first computer program product for executing an intermediate computer code object, and a second computer program product for generating the intermediate computer code object, the second computer program product comprising:
an input component configured for obtaining a computer program code specified in accordance to a high-level programming language specification, 
a compiler component configured for compiling the computer program code into the intermediate computer code object comprising at least one set of instructions corresponding to a task to be performed, the compiler component being instantiated in CPU or GPU, and


wherein when the generated intermediate computer code object is executed by the computer program product on a computing platform comprising at least two different execution units, a target execution unit from said at least two execution units is selected taking into account said one or more metadata descriptors,
wherein the first computer program product for executing the generated intermediate computer code object comprises:
an input component configured for obtaining an intermediate computer code object comprising at least one set of instructions corresponding to a task to be performed, the intermediate computer code object further comprising for each of said at least one set of instructions one or more of metadata descriptors representative of a corresponding plurality of complexity measures of said task to be performed, said intermediate computer code object being machine-independent, and said complexity measure being at least based on an analysis of the intermediate computer code, said complexity measure being in function of at least one runtime parameter, and
a run-time component configured for executing said intermediate computer code object on a computing platform comprising at least two different execution units having a memory with a different memory location,
wherein the run-time component comprises a selection unit for selecting for each of said at least one set of instructions a target execution unit from said at least two execution units, said selecting taking into account the one or more of metadata descriptors and a decision rule relating said plurality of complexity measures to a performance characteristic of the at least two different execution units, and said run-time component is programmed for translating each of the at least one set of instructions to a machine level format executable by the corresponding target execution unit and for executing said intermediate computer code object on said selected execution unit, wherein said at least one complexity measure is included in a plurality of complexity measures comprising at least mutually independent measures, relating to different aspects of computational complexity of said at least one set of instructions, wherein the decision rule is adapted for predicting which of the plurality of execution units will perform best at performing the task encoded by said at least one set of instructions , wherein the at least one runtime parameter indicates dimensions along which said at least one set of instruction operates.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 18-25 and 27-35 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 18, 30 and 32, the primary reason for allowance is “wherein the decision rule is partitioning a joint space spanned by the plurality of complexity measures and the at least one runtime parameter into regions of dominant performance for subsets of the plurality of execution units, wherein the at least one runtime parameter indicates dimensions along which said at least one set of instructions operates” in conjunction with the rest of the limitations at claims.
For the limitation mentioned above, without specifying the runtime parameter indicates dimensions along which the instructions operate, the claimed runtime parameter under BRI can be interpreted some information indicates the availability information of the plurality of execution units during runtime. As explained at the previous office action mailed by 5/28/2021, the combination of prior references Song et al., Gummaraju et al., Fanning et al., Utsunomiya et al., and Erickson et al. discloses feature of the decision rule selecting a proper or best execution wherein the at least one runtime parameter indicates dimensions along which said at least one set of instructions operates.

The following are some new found prior art references:
Li et al. (US PGPUB 20070174101 A1) discloses: determine the optimal allocation of available resources to fulfil a user request based on certain complexity measures and availability of reassures (see [0121]).
Gruber et al. (US PGPUB 20140176586 A1) discloses: selecting a proper execution mode for a memory transfer operation based on whether the size of the memory transfer operation is greater than a threshold, wherein the size of the memory transfer operation is 
Fliess et al. (US Patent 8578348 B2) discloses: the efficiency or run time of an algorithm is estimated as a function relating the input length to the number of steps (i.e. time complexity) or storage locations (i.e. space complexity) (see lines 41-44 of col. 19).

However, none of the references above can be combined with previous cited prior art reference to disclose feature of “wherein the decision rule is partitioning a joint space spanned by the plurality of complexity measures and the at least one runtime parameter into regions of dominant performance for subsets of the plurality of execution units, wherein the at least one runtime parameter indicates dimensions along which said at least one set of instructions operates”.

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196